Citation Nr: 1823058	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), major depressive disorder (MDD), and schizoaffective disorder, and also to include as secondary to service-connected skin disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in July 2013.

The Board reopened the issue of service connection for a psychiatric disorder and remanded in December 2014.  The Board also remanded this case for additional development in April 2017.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case in April 2017 in order to obtain a VA psychiatric examination.  The Veteran underwent a VA psychiatric examination in August 2017.  That examiner, however, provided inadequate medical opinions.  

First, with regards to the secondary aggravation aspect, the examiner-provided rationale for each of the 4 psychiatric diagnoses was that there was not a connection with the skin disability and therefore there was no aggravation.  The Board notes that this rationale does not address aggravation, but rather addresses the causation aspect.  

Additionally, in each of the direct opinions, the VA examiner indicated that there was no evidence in the claims file that the Veteran had worn a knit cap due to his skin condition, that others made fun of him, or that he was "out of uniform."  Moreover, the examiner stated that there was no evidence to support that the Veteran's itching of his skin condition was a "nervous habit" during service.  The examiner did not provide a rationale for any of those conclusions, and in fact, the examiner was asked to render an opinion as to whether the above factual predicate would indicate that the Veteran's psychiatric disorders were related to service or a service-connected disability.  

In light of the above, the Board finds that a remand is necessary in order to obtain another VA examination with another examiner who has not previously participated in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Tucson, Phoenix, and San Diego VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner who has not previously participated in this case to determine whether any current psychiatric disorders, to include PTSD, GAD, MDD, and/or schizoaffective disorder, are related to military service or his service-connected skin disability.  The claims file must be made available to the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found.  If PTSD is diagnosed, please identify the stressors upon which the diagnosis of PTSD is made.  

For each psychiatric disorder identified-to specifically include PTSD, GAD, MDD, and schizoaffective disorder-the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that psychiatric disorder began during or is otherwise related to military service, to include cyst excision during service and the need to wear a knit cap.  

The examiner must take as conclusive fact that the Veteran wore a knit cap during service following his cyst excision and that he was made fun and/or "harassed" as a result for being "out of uniform."  

The examiner must also address the Veteran's contentions that his itching of his skin disability during military service was a "nervous habit," that developed during service such that the itching is demonstrable of an initial manifestation of a psychiatric disorder during his military service.  The examiner should take as conclusive fact that the Veteran scratched his skin condition during military service.  

Next, for each psychiatric disorder that is not found to be related to military service, the examiner should then opine whether each psychiatric disorder is at least as likely as not either (a) caused by; or (b) aggravated (e.g., chronically worsened) by his service-connected skin disability.  

The examiner is reminded that there need not be a connection (i.e., causation) between the skin disability and the psychiatric disorder in order for a finding of aggravation.  Rather, in addressing aggravation, the examiner should opine whether the Veteran's skin disability exacerbates or increases the Veteran's psychiatric disorder beyond the established baseline of that disorder.

In addressing the above, the examiner must address the Veteran's lay statements and contentions, as well as any statements with respect to onset of symptomatology and any continuity of symptomatology since discharge from service.  The examiner must also additionally address the previous VA psychiatric examinations and those examiners' conclusions, as well as the private psychiatric examinations and treatment records, to particularly include those from Dr. A.B.H. and her October 2015 examination and August 2017 letter, as well as any other pertinent evidence of record, as appropriate.  All opinions must be accompanied by a rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, GAD, MDD, and schizoaffective disorder, and to also include as secondary to service-connected skin disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

